Title: To George Washington from Unzaga y Amézaga, 26 August 1784
From: Unzaga y Amézaga, Luis de
To: Washington, George



May it please your ExcellencySir
Havana 26th August 1784.

Immediately after General Stewart’s arrival here, he handed me your Excellency’s esteem’d favor of the 5th Feby this Year recommending me this gallant Officer, who remain’d here untill he finish’d settling his outstanding accts with the Inhabitants, wch without doubt were many, from the free Commerce carried on during the late War wth the Inhabitants of this Island.
I have procur’d General Stewart to be serv’d in all his Solicitations, & honor’d him all in my power, wch I have no doubt he will inform your Exy of, & repeating to your Exy the desire & wish I have of serving You—I remain &c.

Luis de Unzaga y Amezaga 

